DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on March 15, 2022.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (“a first set of airflow channels (1220) extending longitudinally across the back panel, from a top of the back panel to at least a mid-point of a length of the back panel; a second set of air flow channels (1222) extending laterally across the back panel, from a first lateral edge to a second lateral edge of the back panel and intersecting with the first set of airflow channels;” as recited in Claim 1, lines 5 – 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 12, 19 & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 5 recites: “a first set of airflow channels”.
Claim 1, line 7 recites: “a second set of airflow channels”.
Claim 19, line 6 recites: “a first set of airflow channels”.
Claim 19, line 8 recites: “a second set of air flow channels”.

The Specification filed on March 15, 2022 recites: “air may flow along a first direction through a vertical channel (1220)” (i.e. Singular Channel) (See Paragraph 0096).
The Specification filed on March 15, 2022 recites: “air may also flow along a second, lateral direction, parallel with the axis (154), through a lateral channel (1222)” (i.e. Singular Channel) (See Paragraph 0097).
Furthermore, the description of Figure 12 embodiment only discloses one (1) airflow channel longitudinally and one (1) airflow channel laterally.  

A first set of airflow channels (i.e. Plural) and a second set of airflow channels (i.e. Plural) are not properly described in the application as filed; and it appears only the third set of airflow V-shape angled channels (1224) are multiple (i.e. Plural).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12, 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 recites: “a first set of airflow channels”.
Claim 1, line 7 recites: “a second set of airflow channels”.
Claim 19, line 6 recites: “a first set of airflow channels”.
Claim 19, line 8 recites: “a second set of air flow channels”.

The Specification filed on March 15, 2022 recites: “air may flow along a first direction through a vertical channel (1220)” (i.e. Singular Channel) (See Paragraph 0096).
The Specification filed on March 15, 2022 recites: “air may also flow along a second, lateral direction, parallel with the axis (154), through a lateral channel (1222)” (i.e. Singular Channel) (See Paragraph 0097).
Therefore, it is UNCLEAR how “a first set of airflow channels (1220) and a second set of airflow channels (1222) are each considered multiple and / or plural channels.

Claim 11 recites: “wherein reciprocating pair of channels of the third set of airflow channels (1224) are angled relative to the central axis by between 0 to 90 degrees.”
However, if the third set of airflow channels (1224) are 0 degrees or 90 degrees relative to the central axis (i.e. Vertical Axis (1201) in Figure 12), then third set of airflow channels (1224) would NOT be V-shaped angles.  
The third set of airflow channels (1224) would be “VERTICAL” if the angle is 0 degrees relative to the central axis (i.e. Vertical Axis (1201) in Figure 12); and the third set of airflow channels (1224) would be “HORIZONTAL” if the angle is 90 degrees relative to the central axis (i.e. Vertical Axis (1201) in Figure 12).
Therefore, the language as set forth in Claim 11 is UNCLEAR.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 7, 8, 9, 10, 11, 12, 13, 18, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2005 / 0017041 A1) to Roberts in view of (U.S. Patent Number 4,830,245) to Arakaki.
Regarding claim 1, Roberts discloses the backpack (20), comprising; 
the storage compartment (28); and 
the back panel (32) coupled to the storage compartment (28), the back panel (32) having protrusions (74 & 72) of different shapes, the protrusions defining airflow channels (58 & 60) including: 
the first set of airflow channels (58) extending longitudinally across the back panel (32), from the top of the back panel (32) to at least the mid-point of the length of the back panel (32) (See Paragraph 0027); 
the second set of air flow channels (60) extending laterally across the back panel (32), from the first lateral edge (i.e. Left Edge of (32) in Figure 7) to the second lateral edge (i.e. Right Edge of (32) in Figure 7) of the back panel (32) and intersecting with the first set of airflow channels (58) (See Paragraph 0028) (See Figure 7); and 
wherein the first set of airflow channels (60) terminates at the lower central protrusion (72) of the protrusions (i.e. Left & Right (74) in Figure 7), the lower central protrusion (72) positioned at the bottom of the back panel (32) and centered about the central axis of the back panel (32) (See Paragraphs 0024 & 0029) (See Figure 7).
However, Roberts lacks and does not explicitly disclose the third set of air flow channels forming the V-shape across the back panel, from the first lateral edge to the second lateral edge of the back panel and intersecting with the first set of airflow channels.
Arakaki teaches the third set of air flow channels (34) forming the V-shape across the back panel (6), from the first lateral edge to the second lateral edge (i.e. Left Edge & Right Edge of (6) in Figure 1 & 5) of the back panel (6) and intersecting with the first set of airflow channels (i.e. Vertical Central Channel in Figures 1 & 5). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the third set of air flow channels forming the V-shape across the back panel, from the first lateral edge to the second lateral edge of the back panel and intersecting with the first set of airflow channels as taught by Arakaki with the backpack of Roberts in order to ventilate the back region of the user, thereby dissipating heat and perspiration (See Column 4, lines  20 & 21).
  
Regarding claim 2, Roberts discloses wherein the protrusions (74 & 72) include trapezoidal, triangular and rectangular shapes (See Figure 7).  

Regarding claim 3, Roberts discloses wherein the first set of airflow channels (58) includes one airflow channel extending along the central region of the back panel (32), between the top of the back panel (32) and the lower central protrusion (72) (See Figure 7).  

Regarding claim 7, Roberts discloses wherein the lower central protrusion (72) is configured to contact the lower back of a user (See Paragraph 0029).  

Regarding claim 8, Roberts discloses wherein the protrusions (i.e. Left & Right (74) & (72) in Figure 7) are formed of the less dense material (i.e. Foam Cushion Padding) than the base section (88) (i.e. Semi-Rigid Material as Polyethylene Sheet) of the backpack (20), and wherein the protrusions (i.e. Left & Right (74) & (72) in Figure 7) protrude from the base section (88) (See Paragraph 0033) (See Figures 4 & 7).  

Regarding claim 9, Roberts discloses wherein the base section of the backpack (20) extends up the length of the backpack (20). 
However, Roberts does not explicitly disclose extends up to 70% of the length of the backpack (20).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the base section of the backpack extends up to 70% of the length of the backpack, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 
Regarding claim 10, Roberts discloses wherein the protrusions (74 & 72) extend along the central axis (See Figure 7).
However, Roberts does not explicitly disclose between 50% - 90% of the length of the base section of the backpack (20). 
 It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the protrusions extend along the central axis between 50% - 90% of the length of the base section of the backpack, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 11, Roberts as modified by Arakaki discloses wherein reciprocating pairs of channels of the third set of airflow channels (i.e. Left & Right (34) in Figures 1 & 5) are angled relative to the central axis (i.e. Central Vertical Channel in Figures 1 & 5) (See Column 4, lines 19 & 20) (See Figures 1 & 5).
However, Roberts as modified by Arakaki does not explicitly disclose by between 0 to 90 degrees.
   It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein reciprocating pairs of channels of the third set of airflow channels are angled relative to the central axis by between 0 to 90 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 12, Roberts as modified by Arakaki discloses wherein reciprocating pairs of channels of the third set of airflow channels (34) are angled relative to the central axis (i.e. Central Vertical Channel in Figures 1 & 5).
However, Roberts as modified by Arakaki does not explicitly disclose by 45 degrees.
  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein reciprocating pairs of channels of the third set of airflow channels are angled relative to the central axis by 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 13, Roberts discloses the panel (32) for the backpack (20), comprising: 
the plurality of protrusions (i.e. Left & Right (74) & (72) in Figure 7) arranged symmetric about the central airflow channel (58) extending along the first, vertical direction of the panel (32), between the top end of the panel (32) and the lower central protrusion (72) of the plurality of protrusions (i.e. Left & Right (74) & (72) in Figure 7) positioned at the bottom end of the panel (32) (See Figure 7). 
However, Roberts does not disclose the set of V-shaped air flow channels intersecting with the central airflow channel and extending between the first lateral edge of the panel to the second lateral edge of the panel.  
Arakaki teaches the set of V-shaped air flow channels (34) intersecting with the central airflow channel (i.e. Vertical Center Channel in Figures 1 & 5) and extending between the first lateral edge of the panel (6) to the second lateral edge of the panel (6) (See Figures 1 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the set of V-shaped air flow channels intersecting with the central airflow channel and extending between the first lateral edge of the panel to the second lateral edge of the panel as taught by Arakaki with the panel for the backpack of Roberts in order to ventilate the back region of the user, thereby dissipating heat and perspiration (See Column 4, lines  20 & 21).

Regarding claim 18, Roberts discloses wherein the central airflow channel (58) extends along at least half of a length of the panel (32) relative to the first, vertical direction (See Figure 7). 

Regarding claim 19, Roberts discloses the panel (32) for the backpack (20), comprising: 
an arrangement of the plurality of protrusions (i.e. Left & Right (74) & (72) in Figure 7) with different geometries and configured with interior airflow channels (58 & 60) extending between lateral sides and/or longitudinal sides of each of the plurality of protrusions (i.e. Left & Right (74) & (72) in Figure 7), the arrangement of the plurality of protrusions (i.e. Left & Right (74) & (72) in Figure 7) forming: 
the first set of airflow channels (58) extending longitudinally across the panel (32), from the top of the panel (32) to at least the mid-point of a length of the panel (32); 
the second set of air flow channels (60) extending laterally across the panel, from the first lateral edge (i.e. Left Edge of (32) in Figure 1) to the second lateral edge (i.e. Right Edge of (32) in Figure 1) of the panel (32) and intersecting with the first set of airflow channels (58); and 
wherein the central airflow channel (i.e. Vertical Center Channel) of the first set of airflow channels (58) terminates at the lower central protrusion of the protrusions (72), the lower central protrusion (72) positioned at the bottom of the panel (32) and centered about the central axis of the panel (32) (See Paragraph 0024) (See Figure 7). 
 However, Roberts lacks and does not explicitly disclose the third set of air flow channels forming the V-shape across the panel, from the first lateral edge to the second lateral edge of the panel and intersecting with the first set of airflow channels. Page 4 of 5Docket No. CHR18301CON1 
Arakaki teaches the third set of air flow channels (34) forming the V-shape across the panel (6), from the first lateral edge to the second lateral edge (i.e. Left Edge & Right Edge of (6) in Figure 1 & 5) of the panel (6) and intersecting with the first set of airflow channels Page 4 of 5Docket No. CHR18301CON1(i.e. Vertical Central Channel in Figures 1 & 5). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the third set of air flow channels forming the V-shape across the panel, from the first lateral edge to the second lateral edge of the panel and intersecting with the first set of airflow channels as taught by Arakaki with the backpack of Roberts in order to ventilate the back region of the user, thereby dissipating heat and perspiration (See Column 4, lines  20 & 21).

Regarding claim 20, Roberts discloses wherein the arrangement of the plurality of protrusions (i.e. Left & Right (74) in Figure 7) includes arranging a portion of the plurality of protrusions (i.e. Left & Right (74) in Figure 7) spaced apart from one another and in two columns (See Figure 7).
Claim(s) 4, 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2005 / 0017041 A1) to Roberts and (U.S. Patent Number 4,830,245) to Arakaki as applied to claim 1 above, and further in view of (U.S. Patent Publication Number 2008 / 0121674 A1) to Yang.
Regarding claim 4, Roberts as modified by above does not explicitly disclose wherein one or more of the protrusions (11) includes interior flow passages (i.e. Horizontal (3) in Figures 1, 2, 3 & 6) extending between openings in lateral sides of the protrusions (11) (See Figures 1, 2, 3 & 6).
  	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein one or more of the protrusions includes interior flow passages extending between openings in lateral sides of the protrusions as taught by Yang with the backpack of Roberts in order to allow air to flow through the channels (See Paragraph 0018).

Regarding claim 5, Roberts as modified by Yang discloses wherein one or more of the protrusions (12) includes interior flow passages (i.e. Vertical (3) in Figure 4) extending between openings in longitudinal sides of the protrusions (12) (See Figure 4). 
 
Regarding claim 6, Roberts as modified by Yang discloses wherein one or more of the protrusions (i.e. Bottom Row of (12) in Figures 1, 2, 3, 4 & 6) includes both interior flow passages (i.e. Horizontal & Vertical (3) in Figures 1, 2, 3, 4 & 6) extending between openings in lateral sides of the protrusions (i.e. Bottom Row of (12) in Figure 1) and interior flow passages extending between openings in longitudinal sides of the protrusions (i.e. Bottom Row of (12) in Figures 1, 2, 3, 4 & 6).
  
Claim(s) 14, 15, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2005 / 0017041 A1) to Roberts and (U.S. Patent Number 4,830,245) to Arakaki as applied to claim 1 above, and further in view of (U.S. Patent Number 5,361,955) to Gregory.
Regarding claim 14, Roberts discloses the plurality of protrusions (i.e. Left & Right (74) in Figure 7) includes the set of protrusions above and adjacent to the lower central protrusion (72) (See Figure 7). 
However, Roberts as modified by above does not explicitly disclose the set of triangular protrusions. 
Gregory teaches the backpack (10); and the back panel (12) including the set of triangular protrusion (i.e. Lower Outer Pads of (79) in Figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the set of triangular protrusions as taught by Gregory with the panel for a backpack of Roberts in order to enhance product appeal.

Regarding claim 15, Roberts discloses further comprising the lateral air flow channel (60) extending between the set of protrusions (i.e. Left & Right (74) in Figure 7) and the lower central protrusion (72) and between the first lateral edge and the second lateral edge (i.e. Left Edge & Right Edges) of the panel (32), perpendicular to the central airflow channel (58) (See Figure 7).
Furthermore, Roberts as modified by Gregory disclose further comprising the set of triangular protrusions (i.e. Lower Outer Pads of (79) in Figure 1).
  
Regarding claim 16, Roberts as modified by Gregory discloses wherein the plurality of protrusions (79) includes trapezoidal protrusions (i.e. Mid-Outer Pads of (79) in Figure 1) arranged above the set of triangular protrusions (i.e. Lower Outer Pads of (79) in Figure 1).  

Regarding claim 17, Roberts discloses wherein the set of protrusions (i.e. Left & Right (74) in Figure 7) are arranged in two columns on opposing sides of the central airflow channel (58) (See Figure 7).
Furthermore, Roberts as modified by Gregory discloses wherein the set of triangular protrusions (i.e. Lower Outer Pads of (79) in Figure 1) and the trapezoidal protrusions (i.e. Mid-Outer Pads of (79) in Figure 1) are arranged in two columns on opposing sides of the vertical airflow channel (See Figure 1).  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734       

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734